Citation Nr: 1500745	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-18 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for hypertension.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for gastroesopahgeal reflux disease (GERD).

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes mellitus.

4.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for atypical chest pain secondary to hypertension  

5.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for dyslipidemia.

6.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2012, the Veteran testified at a travel Board hearing before the undersigned.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied service connection for hypertension, GERD, diabetes mellitus, atypical chest pain secondary to hypertension, dyslipidemia, and PTSD with depression. 

2.  Evidence added to the record since October 2005 concerning the Veteran's hypertension, GERD, diabetes mellitus, atypical chest pain secondary to hypertension, dyslipidemia, and PTSD with depression does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

As new and material evidence has not been received since the October 2005 decision, the criteria for reopening the claims for service connection for hypertension, GERD, diabetes mellitus, atypical chest pain secondary to hypertension, dyslipidemia, and PTSD with depression are not met.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided notice to the Veteran in October 2008 regarding what information and evidence is needed to substantiate his claims for service connection, to include the need to submit new and material evidence to reopen the claims for service connection for hypertension, GERD, diabetes mellitus, atypical chest pain secondary to hypertension, dyslipidemia, and PTSD with depression, as well as advising the Veteran of the basis for the prior denial for each of the claimed disorders.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board acknowledges that such case-specific notice is not required under 38 U.S.C.A. § 5103(a).  While VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required to "explain what 'new and material' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  In this case, the Veteran actually received more detailed notice than is required by law.  The letter also advised as to what information and evidence must be submitted by the Veteran, and the types of evidence that will be obtained by VA.  Moreover, the letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, private medical records and VA examination reports. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


New and Material Evidence

The Veteran is seeking service connection for hypertension, atypical chest pain secondary to hypertension, GERD, diabetes mellitus, dyslipidemia, and PTSD with depression.  As will be discussed below, these claims have been previously denied.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). 

The Board must therefore proceed to analyze whether new and material evidence has been submitted since the prior final decisions.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).

Specifically, with reference to the hypertension and GERD claims, the previous rating decision denied service connection for these disorders on a direct basis. The Veteran is now claiming that both disorders are also secondary to Agent Orange exposure.

The Board observes a new etiological theory for service connection does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  New and material evidence is still required to the reopen the previously denied hypertension and GERD claims.

Hypertension, GERD, Diabetes Mellitus and Atypical Chest Pain Secondary to Hypertension

The RO initially considered and denied the claims for service connection for hypertension, GERD and diabetes mellitus in an October 2005 rating decision.  The Veteran did not perfect an appeal thereof.  Thus, the October 2005 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2014).

The RO denied these claims because there was no evidence that any of these claims disabilities were incurred in or aggravated by service.

The evidence of record at the time of the unappealed October 2005 rating decision includes the Veteran's service treatment records, VA treatment records, and private treatment records.  The service treatment records contain no complaints, findings, or diagnosis related to hypertension, GERD or diabetes mellitus.  A VA Agent Orange examination dated in July 2004 shows diagnoses of hypertension, GERD and diabetes mellitus.    

The Veteran also claimed that his diabetes mellitus was due to exposure to Agent Orange in service, but the RO found that there was no official record of his alleged herbicide exposure.

Evidence received since the August denial includes additional VA medical records and the Veteran's allegations of exposure to Agent Orange while serving aboard the USS Mispillion in the official waters of Vietnam.  The VA treatment records continue to show diagnoses and treatment for hypertension, GERD and diabetes mellitus.  Further inquiry by the RO, to include a search conducted by the Center for Unit Records and Research (CURR), has found no official record or confirmation of the Veteran's alleged herbicide exposure.   

In this case, the record already contained evidence that the Veteran had hypertension, GERD and diabetes mellitus when the claims were previously denied in October 2005.  Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.).  Hence, additional evidence of this nature is redundant and cumulative of evidence previously considered.

Moreover, with respect to the diabetes mellitus claim, there is no significant difference in the Veteran's current contentions as he continues to allege herbicide exposure.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence) .  As for the Veteran's current allegations of a relationship between his hypertension and GERD and herbicide exposure, the record does not support such a contention.  

To be material, the evidence must relate to a fact not previously established that is necessary to substantiate the claim, and when viewed in the context of the record as a whole, must raise a reasonable possibility of substantiating the claim.  The basis for the RO's prior final denial of this claim was essentially that there was no medical evidence of record demonstrating that the Veteran's hypertension, GERD and diabetes mellitus were incurred or aggravated during his military service, and to this end there was no evidence corroborating his assertions of a relationship of diabetes mellitus with his service, including the alleged exposure to Agent Orange.  Essentially, the RO found the weight of the evidence against a causal link to service. 

The medical evidence added to the record since October 2005 does not indicate an onset of any of the claimed disabilities of hypertension, GERD and diabetes mellitus in service and does not suggest a positive etiological relationship between any of these disabilities and the Veteran's service.  Inasmuch as the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As the Board denied the Veteran's request to reopen a claim of service connection for hypertension, it must logically follow that the claim for atypical chest pain secondary to hypertension is not warranted. 

Dyslipidemia

An October 2005 rating decision denied the Veteran's original claim for service connection for dyslipidemia on the basis that that it is a "laboratory finding and not a disability for VA purposes."  The Veteran did not perfect an appeal thereof.  Thus, the October 2005 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2014).

Since that denial, the Veteran has not submitted evidence tending to support the presence of a disease, injury or disability associated with the alleged abnormal blood work to support the claim.  The dyslipidemia specifically referenced by the Veteran is a laboratory finding and not a disease or injury.  None of the evidence added to the record shows that the Veteran has any disease, injury or disability manifested by abnormal blood work.  

In sum, the evidence added to the record is either cumulative or redundant of the evidence previously of record, or it does not relate to an unestablished fact necessary to substantiate the claim and is not sufficient to raise a reasonable possibility of substantiating the claim.

PTSD with Depression

The RO's October 2005 denial noted that the competent medical evidence failed to show a definitive diagnosis of PTSD with depression.  The evidence consisted of a VA Agent Orange registry examination report dated in July 2004 which provided a diagnosis of probable PTSD and depression.  The Veteran did not perfect an appeal thereof.  Thus, the October 2005 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2014).

The subsequently received evidence includes a November 2010 VA psychiatric examination report in which the examiner concluded that the Veteran did not meet the criteria for PTSD diagnosis.  Moreover, depression was not diagnosed.  

The newly submitted evidence fails to show a current diagnosis of PTSD with depression.  The November 2010 VA examination finding is against the claim and thus does not constitute new and material evidence.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).  The only other evidence in support of the Veteran's claim consists of his statements indicating that he has PTSD with depression related to his service.  In Moray v. Brown, 5 Vet. App. 211 (1993), the United States Court of Appeals for Veterans Claims (Court) noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim for service connection. 

In sum, the evidence submitted by the Veteran raises no reasonable possibility of substantiating the claim for PTSD with depression.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.    



ORDER

As new and material evidence has not been presented, the application to reopen the claim of service connection for hypertension is denied. 

As new and material evidence has not been presented, the application to reopen the claim of service connection for GERD is denied. 

As new and material evidence has not been presented, the application to reopen the claim of service connection for diabetes mellitus is denied. 

As new and material evidence has not been presented, the application to reopen the claim of service connection for atypical chest pain secondary to hypertension is denied. 

As new and material evidence has not been presented, the application to reopen the claim of service connection for dyslipidemia is denied.

As new and material evidence has not been presented, the application to reopen the claim of service connection for PTSD with depression is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


